PER CURIAM.
Anthony Antrone Lewis filed an emergency petition for writ of habeas corpus which is in substance a petition for belated appeal. See Fla. R.App. P. 9.141(c).
Defendant-petitioner entered a guilty plea to the charge of attempted second degree murder, as well as a plea of admission to a violation of probation, and was sentenced as a youthful offender to a term of incarceration followed by two years of probation.
In the defendant’s petition, he alleges that after he entered his guilty plea, he requested that his appointed counsel file an appeal but counsel did not do so. Counsel denied that any such request was ever made of him.
*729This court appointed Honorable Mark King Leban to act as a Commissioner of this Court to conduct an evidentiary hearing and resolve the factual dispute. See State v. Trowell, 739 So.2d 77, 81 (Fla.1999); Walker v. State, 742 So.2d 342 (Fla. 3d DCA 1999). The Court accepts the report of the Commissioner, with the thanks of the Court.
After hearing the testimony of the defendant and his trial counsel, as well as considering the other evidence in the case, the Commissioner stated, “The undersigned Commissioner resolves the credibility dispute against the defendant and finds that he did not at any time ask his attorney to file an appeal, but instead, knowingly waived his right to any appeal.” Commissioner’s Report and Recommendation at 4.
In accordance with the Commissioner’s Report, the emergency petition for writ of habeas corpus is denied. See Gonzalez v. Singletary, 763 So.2d 1282, 1283 (Fla. 3d DCA 2000).
Petition denied.